Title: From George Washington to John Harvie, 18 March 1784
From: Washington, George
To: Harvie, John



Sir,
Mount Vernon 18th March 1784

By a further research into my papers, I have found—with a letter from Colo. Fielding Lewis (which it shou’d seem must have come to this place after I had accepted the command of the Army & was gone to Cambridge)—the Survey which I now enclose, as I also do the letter alluded to, as it will account for its delay in reaching the Land office ’till now.
As I recollect well that Michael Cresap & indeed others were disposed to give me trouble about this bottom, I will thank you for examining if any Caveat to the issuing of a Patent has ever been entered in the Land office by him, Doctr Brisco, or Charles Smith, all of whom at times, without a shadow of right, possessed themselves of the Land. If there is not, and the Constitution admits of no arrest to the progress of my claim elsewhere—I should be glad to receive a Grant there for, as soon as you can make it convenient—& should be glad also, if there is nothing improper in it, if the Patent was to recite the date of the Survey & the right upon which it is founded, that it may not have the appearance of a recent transaction—new rights—or purchase under the present modes. I wish this might be the case also with the Grant for the Survey made by Colo. Preston & Mr Saml Lewis, copies of which you were so obliging as to send me last month. The first of these accounts for my warrants to Mr Thruston, as the latter does for 2950 acres of the one to myself; and having since found the one to Capt. Roots (assigned to me) for 3,000 unexecuted; I have now only 5,050 acres unaccounted for—with these I am at a loss what to do, or where to locate them.
With respect to the Tract of 578 acres it may be necessary for me further to add, that neither myself, nor any person in my behalf has ever been notified of a Caveat—that I have never heard of one. In my letter of the 10th of Feby I intimated that Michael Cresap had impeded the Patent for it; & by a letter from Capt. Crawford it appears that he attempted to do it with

Lord Dunmore, when he was on the Indian Expedition, but the result he knew not. And that I have requested an examination for no other reason than to prevent (in case such a thing unknown to me should be) unnecessary trouble & expence. One thing I am certain of, & that is, that neither of the persons who have discovered a disposition to give me trouble & vexation in this affair, saw or heard of the Land, ’till it was surveyed on my Accot—with great esteem & regard I have the honor to be &ca

G: Washington

